Case: 20-10751       Document: 00515837155            Page: 1      Date Filed: 04/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 26, 2021
                                      No. 20-10751                      Lyle W. Cayce
                                                                             Clerk

   United States of America,
                                                                   Plaintiff—Appellee,

                                           versus

   Trey Craig Kimbrell,
                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:19-CR-101-1


   Before Smith, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Trey Kimbrell pleaded guilty of being a convicted felon unlawfully in
   possession of a firearm and was sentenced, at the top of the guideline range,
   to 37 months’ imprisonment. Kimbrell appeals the guideline calculation. He
   contends that the district court erred when it assessed a criminal history point
   under U.S.S.G. § 4A1.1(c) for a 2017 burglary charge that was disposed of
   under Texas Penal Code § 12.45. Specifically, Kimbrell avers that a disposi-
   tion under § 12.45 is not a “conviction” for purposes of U.S.S.G.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10751        Document: 00515837155              Page: 2       Date Filed: 04/26/2021




                                          No. 20-10751


   § 4A1.2(a)(4), so that disposition did not yield a “prior sentence” justifying
   the assessment of a criminal history point. That is a question of law, which
   we review de novo. United States v. Valdez-Valdez, 143 F.3d 196, 197–98 (5th
   Cir. 1998).
           Kimbrell asserts that the “only” issue is “whether an unadjudicated
   Texas offense disposed of via Tex. Pen. Code § 12.45 constitutes a ‘con-
   viction’ for the purposes of U.S.S.G. § 4A1.2(a)(4).” But that argument mis-
   construes the district court’s ruling. The record reflects that the court
   adopted the government’s theory that a criminal history point was assessed
   correctly under U.S.S.G. § 4A1.2(f). Thus, the court concluded that the bur-
   glary charge disposed of under § 12.45 was a “diversionary disposition result-
   ing from a finding or admission of guilt” and assessed a criminal history point
   accordingly. U.S.S.G. §§ 4A1.1(c), 4A1.2(f).
           Kimbrell fails to address that conclusion at all, much less engage with
   “the district court’s reasoning . . . or explain how [its] rationale was errone-
   ous.” Thompson v. Bank of Am. Nat’l Ass’n, 783 F.3d 1022, 1027 (5th Cir.
   2015). Accordingly, he has forfeited the only issue on appeal. See id.; Fed.
   R. App. P. 28(a)(8)(A) (“The appellant’s brief must contain . . . the argu-
   ment, which [in turn] must contain[ ] appellant’s contentions and the reasons
   for them, with citations to the authorities and parts of the record on which
   the appellant relies[.]”).1
           AFFIRMED.


           1
             Although we “ha[ve] the discretion to consider inadequately briefed claims,”
   Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th Cir. 2019), we opt not to do so here. The
   issue properly on appeal is whether a charge disposed of per § 12.45 constitutes a diver-
   sionary disposition for purposes of U.S.S.G. § 4A1.2(f). That is an important res nova issue
   that we decline to address without the benefit of adversarial briefing. See Kaley v. United
   States, 571 U.S. 320, 338 (2014) (“[T]he adversarial process leads to better, more accurate
   decision-making.”).




                                                2